Citation Nr: 1711835	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left hip strain.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously before the Board in December 2014, when the issues of entitlement to an increased rating for the left hip disability and service connection for a right hamstring disability were remanded for additional development.  In an October 2016 rating decision, the claim for service connection for a right hamstring disability was granted.  Thus, as the benefit sought on appeal for that issue has been granted, the issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his service connected left hip strain is more severe than the currently-assigned disability rating reflects.  The record reflects that the Veteran underwent a VA examination in connection with this claim as recently as January 2015.  However, in light of the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), an additional examination is needed.  Relevant ongoing treatment records should also be requested.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA hip examination to assess the current severity of his left hip strain.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left hip should be reported.

Range of motion for both hips should be provided for comparison purposes.  To the extent possible, range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss of the left hip as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




